                                                     [Doc. No. 566]
                 THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE


EAGLE VIEW TECHNOLOGIES, INC.
et al.,

                   Plaintiffs,
      v.                              Civil No. 15-7025 (RMB/JS)

XACTWARE SOLUTIONS, INC.
et al.,

                   Defendants.


                             O R D E R

     This matter is before the Court on the “Motion to Seal”

(“motion”) [Doc. No. 566] filed by defendants Xactware Solutions,

Inc. and Verisk Analytics, Inc. (collectively, “defendants”). The

Court exercises its discretion to decide the motion without oral

argument. See Fed. R. Civ. P. 78; L. Civ. R. 78.1. For the following

reasons, the motion is GRANTED.

     Defendants’ motion is supported by the Declaration of Jeffrey

D. Lewis [Doc. No. 566-2] and an index [Doc. No. 566-1]. Defendants

seek to redact and seal portions of the transcript of proceedings

held on February 4, 2019 before the Honorable Robert B. Kugler,

U.S.D.J. [Doc. No. 561]. The limited portions of the transcript

defendants seek to seal are listed in the index attached to their

motion.

                                  1
     It is well-established there is “a common law public right of

access to judicial proceedings and records.” In re Cendant Corp.,

260 F.3d 183, 192 (3d Cir. 2001) (citation omitted). When a party

files a motion to seal it must demonstrate that “good cause” exists

for protection of the material at issue. Securimetrics, Inc. v.

Iridian Techs., Inc., C.A. No. 03-4394 (RBK), 2006 WL 827889, at

*2 (D.N.J. Mar. 30, 2006). Good cause exists when a party makes “a

particularized   showing   that   disclosure   will   cause   a   ‘clearly

defined and serious injury to the party seeking closure.’” Id.

(citing Pansy v. Borough of Stroudsburg, 23 F.3d 772, 786 (3d Cir.

1994)).

     The applicable requirements to seal documents are set forth

in L. Civ. R. 5.3(c), which requires that a motion to seal

describe: (a) the nature of the materials or proceedings at issue;

(b) the legitimate private or public interest which warrants the

relief sought; (c) the clearly defined and serious injury that

would result if the relief sought is not granted; and (d) why a

less restrictive alternative to the relief sought is not available.

L. Civ. R. 5.3(c)(3).

     The Court has reviewed the subject materials in detail to

decide this motion and finds that defendants have sufficiently

described the nature of the materials they seek to redact and seal.

The subject materials generally concern defendants’ confidential

                                   2
commercial and business information. Specifically, the material

contains non-public financial information related to defendants’

products and sales. The Court agrees there exists a legitimate

private interest in maintaining the subject material under seal.

The Court finds, as defendants contend, if the subject material is

made public, they could be harmed by unfair competition, placing

them at a competitive disadvantage in the marketplace, and risk

financial damage and injury to their business interests. Likewise,

the Court finds there is no less restrictive alternative than to

redact limited portions of the subject materials.

     Accordingly, for the foregoing reasons,

     IT IS HEREBY ORDERED this 12th day of September 2019, that

defendants’ “Motion to Seal” [Doc. No. 566] is GRANTED; and it is

further

     ORDERED the Clerk of the Court is directed to maintain under

seal the transcript of proceedings held on February 4, 2019 before

the Honorable Robert B. Kugler, U.S.D.J. [Doc. No. 561]; and it is

further

     ORDERED that to the extent not already done, defendants shall

file a redacted copy of Doc. No. 561 in accordance with this Order

by September 26, 2019.

                              s/ Joel Schneider
                              JOEL SCHNEIDER
                              United States Magistrate Judge

                                3
